Citation Nr: 0701417	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rate of compensation of $2,163, effective 
July 1, 1989. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 2003 rating decision from the St. 
Louis, Missouri RO implementing a December 2002 Board 
decision granting the assignment of a total rating for 
compensation based on individual unemployability (TDIU) due 
to a service-connected disability for the period from June 
15, 1989 through December 28, 1993.  In April 2003, the RO 
issued a letter notifying the veteran of the varying monthly 
disability rates that would be applied.  The veteran appeals 
for additional retroactive disability compensation based on 
his allegation that the RO failed to apply the appropriate 
rates of monthly entitlement from July 1, 1989 to December 
28, 1993.


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO effectuated a 
December 2002 Board decision and granted entitlement to 
individual unemployability, effective June 15, 1989; the RO 
notified the veteran of the award in an April 2003 letter.

2.  The RO awarded the veteran retroactive compensation 
benefits according to the specific monthly entitlement 
amounts specified by statute and VA has no authority to 
revise them.   


CONCLUSION OF LAW

The veteran is not entitled to payment of compensation at the 
monthly rate of $2,163 from July 1, 1989 to December 28, 
1993.  38 U.S.C.A. § 1114(j) (West 2002); 38 C.F.R. § 3.21 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant as to the information and medical or lay evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159 (2006).  The VCAA also includes a duty to assist the 
veteran in obtaining evidence in support of the claim.  Id.  

The veteran argues that additional retroactive disability 
compensation, effective July 1, 1989, is warranted because 
the RO failed to apply the correct monthly rates of 
entitlement from that date.  The outcome of this case depends 
upon statutory interpretation and not the factual evidence.  
The provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).  Thus, the Board need not 
determine if VA met the duty to notify and the duty to assist 
requirements of the VCAA and the Board will proceed with 
appellate review.  Id.  

Procedural History

The procedural history of this case is complex and a short 
summary is necessary.  In January 1997, the RO issued a 
rating decision granting a 100 percent schedular evaluation 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD), effective December 29, 1993.  The veteran 
then filed a claim for TDIU from a date earlier than December 
29, 1993.  The RO denied that claim in a June 1999 rating 
decision.  On appeal, the Board, in a decision dated in 
December 2001, found that the veteran had filed a previous 
claim for a TDIU in June 1991 and that notice of the RO's 
denial of that claim may not have been sent to the veteran's 
attorney.  The Board concluded that the June 1991 claim was 
still pending.  The Board then remanded the issue to the RO.  
On remand, the RO denied entitlement to an effective date 
earlier than December 29, 1993 for a TDIU and issued a 
supplemental statement of the case (SSOC), dated in August 
2002.  The veteran appealed that decision to the Board.

In a December 2002 decision, the Board determined that a 
previously submitted claim for benefits, received on June 15, 
1989, reasonably raised the issue of a TDIU due to service-
connected disability and, as such, was an informal claim.  
The Board then found that from June 15, 1989 to December 28, 
1993, the criteria for the assignment of a TDIU had been met.  
In a March 2003 rating decision, the RO implemented the 
Board's decision and issued a letter, dated in April 2003, 
notifying the veteran of the varying monthly disability rates 
that would be applied.  The veteran appeals the monthly rates 
that were utilized in the computation of the retroactive 
award.  

Legal Criteria and Analysis

The veteran, through his representative, argues that because 
he was not rated totally disabled until March 24, 2003 when 
the RO issued the rating decision in compliance with the 
Board's December 2002 remand, his monthly award should be 
calculated in the amount in effect at that time.  The veteran 
asserts that the "plain language" of 38 U.S.C.A. § 1114(j) 
(West 2002) contemplates that the amount of compensation to 
be paid is to be calculated "only if and while the 
disability is totally rated."  The veteran asserts that for 
this reason, the rate of $2,163 should be applied from July 
1, 1989 to December 28, 1993, instead of the increasing 
increments of monthly compensation established by the RO.  
(The monthly rate for total disability was $2163 from 
December 1, 2001 to December 1, 2002).  See Veterans' 
Compensation Rate Amendments of 2001, Pub. L. No. 107-94 (HR 
2540), 115 Stat. 900 (December 21, 2001) and Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 2237, 116 Stat. 
2820 (Dec. 6, 2002).  

The veteran's argument is devoid of merit and has no basis in 
statute or established case law.  The basic rates for monthly 
disability compensation, for disabilities rated between 10 
and 100 percent disabling, are found at 38 U.S.C.A. §§ 
1114(a)-(j).  These rates are updated annually, generally, as 
a direct result of congressional action. 

For example, the December 21, 2001 version of 38 U.S.C.A. § 
1114(j) provided that "if and while the disability is rated 
as total the monthly compensation shall be $2,163."  
Congress specifically provided that this version of section 
1114(j) "shall take effect on December 1, 2001."  Veterans' 
Compensation Rate Amendments of 2001, Pub. L. No. 107-94 (HR 
2540), 115 Stat. 900 (December 21, 2001).  In prior years, 
Congress consistently specified effective dates for its 
amendments to section 1114(j) and there is nothing in the 
statute permitting VA to retroactively apply those rates.  

As set forth above, in a March 2003 rating decision, the RO 
determined that the veteran was entitled to a 100 percent 
rating for a TDIU for the period beginning July 1, 1989 to 
December 28, 1993.  Accordingly, in the April 2004 letter, 
the RO notified the veteran that he would be paid the amount 
that he would have received had he been rated 100 percent 
disabled on July 1, 1989, as specified by the versions of 38 
U.S.C.A. § 1114(j) in effect at the time the payments would 
have been made. 

It is noteworthy that the veteran's representative has 
previously advocated this position twice before the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  On both occasions, the Federal Circuit 
specifically considered and completely rejected the same 
argument set forth here.  See Sandstrom v. Principi, 358 F.3d 
1376, 1380 (Fed. Cir. 2004) and Matthews v. Nicholson, 
456 F.3d 1377 (Fed. Cir. 2006).  In Sandstrom, the Federal 
Circuit held that such an argument "would be tantamount to 
reading the statute's incorporation of an explicit dollar 
amount as a waiver of sovereign immunity and as an expression 
of a willingness to compensate veterans disadvantaged by a 
[clear and unmistakable error] in real, rather than nominal, 
dollars.  This argument fails because § 1114 does not address 
the issue of retroactive payments, much less provide a clear, 
explicit waiver of the government's sovereign immunity from 
interest payments accruing to retroactive payments."  
Sandstrom, 358 F.3d at 1380.

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision 
pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a).  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time.  The veteran in Sandstrom asserted that the amount 
should have been calculated according to the 1996 rate, so 
that the 1996 correction would have had the "same effect," 
pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as 
if the decision had been made in 1969.  The Federal Circuit 
rejected these arguments and held that VA's decision to pay 
in nominal dollars was legally correct.  

In Matthews, the Federal Circuit reached the same conclusion 
where retroactive special monthly compensation benefits were 
awarded on a basis other than clear and unmistakable error.  
Matthews v. Nicholson, 456 F.3d 1377 (Fed. Cir. 2006).  In 
Matthews, the Federal Circuit rejected the veteran's argument 
that Sandstrom was distinguishable because it involved an 
award of retroactive benefits due to a finding of clear and 
unmistakable error and his case did not.  In rejecting this 
argument, the Federal Circuit simply held that "[t]he 
version of 38 U.S.C. § 1114 that is in force when a 
retroactive benefit is awarded is not used in calculating 
retroactive awards dating back to periods with previous 
versions of 38 U.S.C. § 1114."  Id.       

Thus, it is clear from the Matthews holding that the basis of 
the retroactive award is irrelevant when determining the 
dollar amounts to be applied.  The Board finds that this 
claim falls squarely within the holdings of the Federal 
Circuit in Matthews and Sandstrom and that there is no basis 
for the application of monetary rates other than those 
assigned.

The veteran has cited to no authority to support his 
contentions other than his own conclusion as to how the 
statute should be interpreted.  There is no legal merit to 
his argument and his claim must therefore be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).  In short, the veteran is not 
entitled to payment of compensation at the monthly rate of 
$2,163 from July 1, 1989 to December 28, 1993.  38 U.S.C.A. § 
1114(j) (West 2002); 38 C.F.R. § 3.21 (2006).

The Board notes that it is bound by the laws enacted by 
Congress, the VA regulations, the instructions of the VA 
Secretary, and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 2002).  In this 
case, for the reasons set forth above, it is clear that the 
law passed by Congress does not provide a basis to award the 
benefit sought by the veteran.  Thus, the appeal is denied.


ORDER

Entitlement to a rate of compensation of $2,163, effective 
July 1, 1989 is denied. 


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


